Rose, J.
This is a suit to quiet in plaintiff the title to two 80-acre tracts of land in Dawes county. The title to one tract was quieted in William M. Mix, defendant. The .undivided three-fourths interest in the other tract was quieted in plaintiff, and the undivided one-fourth in Rosallie J. Mix, defendant. Plaintiff appeals.
A determination of the questions presented by plaintiff in seeking a reversal would require an examination of the facts disclosed by the evidence. The bill of exceptions shows on its face that a number of important deeds introduced in evidence by plaintiff have been omitted there*742from. These missing documents were both material and relevant, and without an examination thereof it cannot be said they do not contain recitals justifying the findings of the trial court. They cannot be examined because they are not in the bill of exceptions. Since the evidence on which the trial court acted is not all here,' questions of fact cannot be examined for the purpose of passing on plaintiff’s assignments of error. Nelson v. Jenkins, 42 Neb. 133; Alling v. Fisher, 55 Neb. 239; Girard Trust Co. v. Paddock, ante, p. 359.
Affirmed.
Letton, J., not sitting.